Name: Commission Regulation (EEC) No 1075/80 of 30 April 1980 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards the dates for the conclusion and registration of cultivation contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/56 Official Journal of the European Communities 1 . 5 . 80 COMMISSION REGULATION (EEC) No 1075/80 of 30 April 1980 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards the dates for the conclusion and registra ­ tion of cultivation contracts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 1019/79 (4), provides that cultivation contracts shall be concluded prior to 1 May and registered prior to 1 July of the year in which they come into effect ; Whereas such contracts must specify the particulars relating to the norm prices fixed for the crop in ques ­ tion and the level of the corresponding premium ; Whereas, to date, the aforesaid data are not yet known ; whereas in the circumstances, the deadline of 1 May set for the conclusion of contracts cannot be met ; whereas these facts constitute one of the cases referred to in the second subparagraph of Article 2b (3) of Regulation (EEC) No 1726/70 which enable the Commission to adopt all necessary measures and, thus, to defer that deadline as well as, in consequence, the deadline for the registration of contracts and culti ­ vation declarations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regulation (EEC) No 1726/70 , the deadlines set for the conclusion of cultivation contracts as well as for the registration of these contracts and the cultivation declarations shall , in the case of contracts and declara ­ tions taking effect in 1980 , be deferred to 1 July and 1 August 1980 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 189, 27. 7. 1979, p. 1 . (&gt;) OJ No L 191 , 27. 8 . 1970, p. 1 . (4) OJ No L 127, 24. 5 . 1979, p. 13 .